

115 HR 7367 IH: To designate a peak in the State of Washington as “Mount Cleator”.
U.S. House of Representatives
2018-12-20
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS2d SessionH. R. 7367IN THE HOUSE OF REPRESENTATIVESDecember 20, 2018Mr. Beyer (for himself and Mr. Reichert) introduced the following bill; which was referred to the Committee on Natural ResourcesA BILLTo designate a peak in the State of Washington as Mount Cleator.
	
		1.Designation of Mount Cleator in the State of Washington
 (a)In generalThe 7,630-foot peak located at latitude 48.11516° N, longitude 120.94636° W, in the Glacier Peak Wilderness in the State of Washington, shall be known and designated as Mount Cleator.
 (b)ReferencesAny reference in a law, map, regulation, document, paper, or other record of the United States to the peak referred to in subsection (a) shall be deemed to be a reference to Mount Cleator.
			